Citation Nr: 0702721	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  04-20 491A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
chronic low back strain, currently evaluated as 50 percent 
disabling.  

2.  Entitlement to an increased disability evaluation for 
shell fragment wound of the right thigh, femur, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1967 to 
January 1971.

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a May 2003 rating decision by the 
Albuquerque, New Mexico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  Appeal to the Board was 
perfected.  


FINDINGS OF FACT

1.  The veteran's chronic low back strain is manifested by 
pain with occasional radiation to the right leg; tenderness 
with some paraspinous muscle spasm; and limitation of motion.

2.  The veteran does not have unfavorable ankylosis of the 
entire spine or intervertebral disc syndrome (IDS) with 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  

3.  The veteran's shrapnel wound scar involving the right 
thigh is painful and tender to palpation, but does not affect 
muscle strength or function, does not cause limitation of 
motion of his leg or affect any joints, and does not exceed 6 
square inches (39 sq. cm.).  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for 
service-connected chronic low back strain have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (effective before September 26, 2003); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243 (effective as of 
September 26, 2003).

2.  The criteria for a rating in excess of 10 percent for 
service-connected shell fragment wound of the right thigh, 
femur, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.118, Diagnostic Code 7804 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2006).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2006).  

An evaluation of the extent of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2006); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).

I.	Increased rating for chronic low back strain

Service connection for the veteran's back disability has been 
in effect for over two decades.  See January 1980 rating 
decision.  He was originally granted service connection for 
chronic low back strain with a noncompensable rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5295, effective October 
22, 1979.  In response to the veteran's claim for increased 
rating, the RO increased the rating to 20 percent effective 
March 12, 2001.  See May 2003 rating decision.  The veteran 
appealed this decision and the RO subsequently granted a 50 
percent evaluation, also effective March 12, 2001, pursuant 
to Diagnostic Code 5243.  See February 2006 rating decision.  
Despite the increase granted, the veteran's appeal remains 
before the Board.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) 
(where a claimant has filed a notice of disagreement (NOD) as 
to an RO decision assigning a particular rating, a subsequent 
RO decision assigning a higher rating, but less than the 
maximum available benefit, does not abrogate the pending 
appeal).  
The veteran contends that he is entitled to a higher rating 
because he suffers from constant lower back pain that limits 
his ability to function.  See November 2002 statement in 
support of claim.  While his claim was pending, the criteria 
for evaluating spinal disabilities were amended, effective 
September 26, 2003.  See 68 Fed. Reg. 51, 454-51, 458 (2003).  
The current version of the revised criteria, which evaluate 
various types of spine disabilities, is found in 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243 (2006).  The veteran is 
currently rated under new Diagnostic Code 5243, which is 
specific to IDS.  

Both the old and new criteria apply, but the substantive new 
criteria cannot be applied before their effective date of 
September 26, 2003.  In light of these amendments, the Board 
evaluates the claim in accordance with the effective dates of 
the rating criteria, before and as of September 26, 2003, as 
follows:

A.	Increased rating based on criteria in effect before 
September 26, 2003

Prior to September 26, 2003, the veteran's service-connected 
disability was formerly evaluated under Diagnostic Code 5295, 
which provides the criteria for lumbosacral strain.  The 
maximum rating under old Diagnostic Code 5295 was 40 percent; 
consequently, an increased rating under this diagnostic code 
is impossible.  

Other old diagnostic codes did provide ratings in excess of 
50 percent.  Diagnostic Codes 5285 and 5286 provided 60 and 
100 percent ratings for fracture of the vertebra (depending 
on severity) and complete bony fixation (ankylosis) of the 
spine (depending on severity and whether ankylosis is 
favorable or unfavorable), respectively.  These diagnostic 
codes are not applicable to the current situation, however, 
as there is no evidence that the veteran had a fractured 
vertebra or ankylosis of any potion of the spine.  

Diagnostic Code 5293 provided a 60 percent rating for IDS 
with incapacitating episodes having a total duration of a 
minimum six weeks during the past one year.  See 38 C.F.R. § 
4.71a (2003) and 67 Fed. Reg. at 54,349 (2002).  An 
"incapacitating episode" contemplates acute signs and 
symptoms due to IDS that requires bed rest and treatment 
ordered by a physician.  Orthopedic and neurological 
manifestations of IDS were to be evaluated separately using 
the criteria for the most appropriate orthopedic and 
neurologic diagnostic code(s).  See Notes (1) and (2), 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2003).   There is no 
evidence of record that the veteran was suffering from IDS 
with incapacitating episodes having a total duration of a 
minimum six weeks during the past one year to support a 
rating higher than 50 percent for orthopedic manifestations 
alone.  See March 2003 VA compensation and pension (C&P) 
spine examination report.  
        
        B.	Increased rating based on criteria in effect as of 
September 26, 2003

Effective from September 26, 2003, disabilities of the lumbar 
spine (other than IDS when evaluated on the basis of 
incapacitating episodes) are to be rated under the General 
Rating Formula for Diseases and Injuries of the Spine.  See 
Schedule for Rating Disabilities; The Spine, 68 Fed. Reg. 51, 
454 (Aug. 27, 2003), now codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2006).  These criteria are to be 
applied irrespective of whether there are symptoms such as 
pain (whether or nor it radiates), stiffness, or aching in 
the affected area of the spine, id., and they "are meant to 
encompass and take into account the presence of pain, 
stiffness, or aching, which are generally present when there 
is a disability of the spine."  68 Fed. Reg. at 51, 455 
(Supplementary Information).  Any associated objective 
neurologic abnormalities including, but not limited to, bowel 
or bladder impairment, are to be rated separately from 
orthopedic manifestations under an appropriate diagnostic 
code.  38 C.F.R. § 4.71a (2006), Note (1).  

Under the new criteria, IDS is to be evaluated either under 
the General Rating Formula for Diseases and Injuries of the 
Spine or under the Formula for Rating IDS Based on 
Incapacitating Episodes, which is the same formula as found 
in 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  The 
definition of an incapacitating episode remains the same as 
it was prior to the September 26, 2003 amendments.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2005), Note (1).  

The evidence of record since the September 26, 2003 
amendments also does not merit a rating in excess of 50 
percent for service-connected chronic low back strain under 
Diagnostic Codes 5235-5242.  The only rating in excess of 50 
percent provided under the General Rating Formula for 
Diseases and Injuries of the Spine is a 100 percent rating 
for unfavorable ankylosis of the entire spine.  In the 
absence of evidence that the veteran has unfavorable 
ankylosis of the entire spine, an increased rating is 
impossible under this formula.  See January 2005 VA C&P spine 
examination report; treatment records from VA Medical Center 
(VAMC) in Little Rock between June and December 2004 and 
January 2005 and February 2006.  Nor is the assignment of a 
60 percent rating possible under Diagnostic Code 5243.  
Although the veteran reported suffering several 
incapacitating spells during the prior year and has had to 
remain in bed for a few days, the evidence remains devoid of 
any references to IDS with incapacitating episodes having a 
total duration of a minimum six weeks during the past one 
year.  Moreover, the record does not contain reference to bed 
rest and treatment ordered by a physician during the 
incapacitating spells described by the veteran.  See January 
2005 VA C&P spine examination report; treatment records from 
VA Medical Center (VAMC) in Little Rock between June and 
December 2004 and January 2005 and February 2006.  
Accordingly, a rating in excess of 50 percent is not 
warranted for chronic low back strain under the new rating 
criteria.  

The Board has also considered whether the veteran manifests 
any associated objective neurologic abnormalities so as to 
warrant a separate rating under an appropriate diagnostic 
code.  See Note (2), 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003); Note (1) 38 C.F.R. § 4.71a (2006).  The veteran 
denied any pain radiating to his lower extremities during the 
March 2003 VA C&P spine examination.  He was seen in August 
2004 with a diagnosis of possible bilateral radiculopathy, 
but nerve studies revealed normal motor and sensory distal 
latencies and motor conduction velocities; an electromyograph 
(EMG) study was incomplete because the veteran could not 
tolerate the needle.  See EMG/NCS procedure results.  The 
veteran complained of occasional pain radiating to his right 
leg during the January 2005 VA C&P spine examination, but the 
diagnosis indicated that there was no evidence of disc 
herniation on magnetic resonance imaging (MRI) done in August 
2004 and the VA examiner reported that there were no 
neurological deficits.  As the record does not contain a 
diagnosis related to neurological abnormality, the evidence 
of record does not support the assignment of a separate 
rating.  

Consideration has also been given to any functional 
impairment and any effects of pain on functional abilities.  
During the March 2003 VA examination, the examiner reported 
visible pain manifested in the lumbar spine on motion, 
objective signs of fatigability involving the lumbar spine, 
and a decrease in the lumbar spine's range of motion on 
repetitive motion, times six.  The examiner indicated that 
the major functional impact was pain.  During the January 
2005 VA examination, the examiner reported pain on motion and 
additional limitation with repetitive use and during flare-
up.  Although the Board recognizes the limitation of function 
exhibited by the veteran, it finds that the assignment of a 
50 percent rating contemplates such functional loss and that 
a rating in excess of 50 percent is not warranted under 
38 C.F.R. §§ 4.40 and 4.45 pursuant to the guidelines set 
forth in DeLuca.  

II.	Increased rating for shell fragment wound of the right 
thigh, femur

Service connection for this disability has also been in 
effect for over two decades.  See January 1980 rating 
decision.  The veteran was originally granted service 
connection for shell fragment wound, right thigh, with a 
noncompensable evaluation under 38 C.F.R. § 4.118, Diagnostic 
Code 7805, effective October 22, 1979.  This rating was 
subsequently increased to 10 percent pursuant to Diagnostic 
Code 7804, effective March 30, 2000.  See July 2000 rating 
decision.  The veteran has appealed the May 2003 rating 
decision that continued the 10 percent evaluation and 
recharacterized the disability as shell fragment wound, right 
thigh, femur.  

The rating criteria used to evaluate scars is found at 38 
C.F.R. § 4.118, Diagnostic Codes 7800 through 7805 (2006).  
The veteran is currently rated under Diagnostic Code 7804, 
which provides the criteria for superficial scars that are 
painful on examination.  The maximum rating available is 10 
percent; as such, an increased rating is not available under 
Diagnostic Code 7804.  

Despite the fact that the veteran is already receiving the 
maximum rating of 10 percent, consideration must be given to 
whether there are other manifestations of the service-
connected scar that would support the assignment of a 
separate, compensable evaluation under another diagnostic 
code.  See Esteban v. Brown, 6 Vet. App. 259 (1994) 
(impairments associated with a veteran's service-connected 
disability may be rated separately unless they constitute the 
same disability or the same manifestation).  

The veteran underwent a VA C&P muscles examination in March 
2003.  He reported daily pain in the right thigh and right 
femur that interferes with his daily activities.  Physical 
examination revealed a shell fire wound scar on the anterior 
aspect of the right thigh measuring four centimeters in 
length and six centimeters in width.  The scar was tender and 
painful to palpation and some tissue loss was noted, but 
there was no adhesion, no damage to the tendon, nerve, joint 
or bone, no loss of muscle strength or function, and no 
muscle herniation.  X-rays revealed small metallic artifacts 
representing shell fragments in the right femur.  The veteran 
was diagnosed with traumatic and chronic synovitis and 
myositis involving the right thigh and right femur associated 
with small metallic artifacts that are in the region of the 
midshaft of the femur, which represents shell fragments by x-
ray of the right femur associated with chronic pain in the 
right thigh and femur.  

Under 38 C.F.R. § 4.118, Diagnostic Code 7800 provides the 
criteria for rating disfiguring scars of the head, face, or 
neck and does not apply in this situation as the veteran's 
scar is located on his right thigh.  Diagnostic Code 7801 
rates scars that are deep, or that cause limited motion, 
based on the area of the scars.  The minimum compensable 
rating of 10 percent would require an area or areas exceeding 
6 square inches (39 sq. cm.).  Diagnostic Code 7802 rates 
scars that are superficial and that do not cause limited 
motion, based on the area of the scars, with an area or areas 
of 144 square inches (929 sq. cm.) or greater required to 
support the sole compensable rating of 10 percent.  
Diagnostic Code 7803 provides a 10 percent rating for a 
superficial, unstable scar, and Diagnostic Code 7805 provides 
for other scars to be rated based on the limitation of the 
affected part.  

None of the evidence of record supports a separate, 
compensable rating under any of the above-described 
diagnostic codes.  Diagnostic Codes 7801 and 7802 do not 
apply because although some tissue loss was noted, the 
measured area of four centimeters by six centimeters does not 
meet that required for a compensable evaluation.  Diagnostic 
Codes 7803 and 7805 are not applicable because despite the 
fact that the scar is tender and painful to palpation, there 
is no evidence of frequent loss of skin covering the scar, it 
has not been described as unstable, it does not affect muscle 
function or strength, and it does not cause limitation of 
motion of his leg or affect any joints.  See March 2003 VA 
C&P muscles examination report.  

III.	Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Prior to the rating decision that is the subject of this 
appeal, the veteran was advised of the necessary evidence to 
substantiate his claims; that the RO would assist him in 
obtaining additional information and evidence; and the 
responsibilities on both his part and VA's in developing the 
claims.  See March 2003 letter.  He was later informed of the 
need to provide any evidence in his possession that pertains 
to the claims.  See April 2004 statement of the case (SOC).  
As such, VA fulfilled its notification duties.  Quartuccio, 
16 Vet. App. at 187.  The veteran was also provided notice of 
the appropriate disability rating and effective date of any 
grant of service connection in a March 2006 letter.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  This duty has also been 
met, as the veteran's VA medical records have been obtained 
and he was afforded several VA examinations in connection 
with his claims.  The record does not suggest the existence 
of additional, pertinent evidence that has not been obtained.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

A disability evaluation in excess of 50 percent for chronic 
low back pain is denied.

A disability evaluation in excess of 10 percent for shell 
fragment wound of the right thigh, femur, is denied.


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


